Citation Nr: 0636101	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-13 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from April 1967 until May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

Subsequent to the November 1999 rating action, the claims 
folder was transferred to the RO in St. Petersburg, Florida, 
and then again to Huntington, West Virginia.  

This matter was previously before the Board in June 2004.  At 
that time, a remand was ordered to accomplish additional 
development.  The case has now been returned to the Board for 
completion of appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran participated in combat with the enemy.

2.  The evidence of record does not corroborate the in-
service stressors claimed by the veteran.

3.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
laws pertaining to disability evaluations or effective dates.  
However, because the instant decision denies the veteran's 
service connection claim, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also of 
record are reports of VA post service treatment and 
examination.  Moreover, a January 2006 research response from 
the United States Armed Services Center for Unit Records 
Research(USASCURR) is affiliated with the record.  (The Board 
notes that the USASCURR has since been renamed as the United 
States Army and Joint Services Records Research Center, 
JSRRC.)  Additionally, the veteran's statements in support of 
his appeal are affiliated with the claims folder.  The Board 
has carefully reviewed such  statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

It is noted that when the Board remanded this case 
previously, the Board instructed that a research request be 
submitted to the United States Armed Services Center for Unit 
Records Research (USASCURR, or CURR) in an attempt to verify 
the veteran's claimed stressors regarding an enemy attack on 
the U.S.S. PYRO in 1967.  The Board also instructed that a VA 
psychiatric examination be arranged.  The examination 
instruction was not made dependent on verification of an in-
service stressor.  

While the claims file documents that the CURR request was 
carried out, no examination was ever arranged.  In this 
regard, the Board notes that non-compliance with Board remand 
instructions is generally grounds for another remand to 
correct such deficiencies.  See Stegall v. West, 11 Vet. App. 
268 (1998).  However, further remand is not required here.  
Indeed, the response from CURR failed to verify an in-service 
stressor.  As will be discussed in detail within the analysis 
portion of this decision, a verified stressor is an essential 
element of establishing service connection.  Indeed, a 
diagnosis of PTSD cannot serve as a basis for a grant of 
service connection in the absence of such verified stressor.  
Given this, there is no possibility that a VA examination 
could enable a grant of the benefit sought on appeal.  
Therefore, scheduling an examination would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, the veteran has described several stressful in-service 
events.  First, he stated in his PTSD questionnaire and also 
upon VA examination in February 1999 that while assigned to 
the U.S.S. PYRO in Cam Rahn Bay, Vietnam, the ship faced 
artillery shelling.  While running, he saw a blast blow two 
men off their feet.  This occurred approximately 60 feet from 
the veteran.  He never saw those men again and was unaware of 
what happened to them.  During that same incident, while the 
veteran and other servicemen fed back to the ship, another 
sailor kicked the burner in the boiler room, as reported by 
the veteran in a September 1998 discharge summary to a VA 
inpatient stay.  The kicking of the burner caused an 
accidental explosion when the boiler backfired and a man was 
burned on the chest from the flare-back.  The veteran stated 
at the February 1999 VA examination that the man was not 
badly burned in that incident.  Nevertheless, as indicated 
during a VA hospitalization from September 1998 to November 
1998, the veteran was responsible for the boiler and felt 
guilty regarding the injury that occurred.  

The claims file indicates other in-service stressors as well.  
For example, at his February 1999 VA examination, the veteran 
explained that he was hospitalized for a hernia repair during 
active service in 1968 or 1969.  While recuperating, he saw 
badly injured soldiers in acute distress, some with missing 
limbs.  As noted in his PTSD questionnaire, some soldiers had 
been wounded by bullets and others had been pierced by booby 
traps.  An October 2001 addendum to a VA consult noted that 
the veteran described having been severely affected by what 
he saw in the hospital.  

Further regarding in-service stressors, the veteran reported 
at his February 1999 VA examination that while on ship 
offshore he would sometimes see artillery fire and 
explosions.

The claims folder also reveals stressful events that occurred 
following the veteran's discharge from active service.  As 
noted in the February 1999 VA examination report, the veteran 
was working in a boiler room at his civilian job.  He saw a 
co-worker badly burned over 90 percent of his body.  That 
event occurred in approximately 1984 or 1985, or possibly 
1988.   

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not demonstrate that the veteran 
engaged in combat with the enemy.  First, the veteran 
received no award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy. 

The Board has also considered whether the claims file 
otherwise contains "conclusive evidence" of combat 
participation as established by "other supportive evidence."  
See Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  

At a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish any reported in-service stressor.  
Indeed, attempts were made by the CURR to verify the 
veteran's stressors, but such efforts were unsuccessful.  
Specifically, a January 2006 response from CURR indicated 
that the neither the histories or deck logs of the U.S.S. 
PYRO revealed that the ship came under enemy attack at Cam 
Rahn Bay.  Moreover, because the claimed boiler explosion was 
described as a part of that same incident, that stressor also 
remains unverified.

Based on the foregoing, the Board finds that the record does 
not contain "conclusive evidence" that the veteran "engaged 
in combat with the enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No independent evidence exists 
to substantiate any the veteran's specified stressors.  
Without such corroboration, an essential element of a PTSD 
claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.  

In reaching the above conclusion, the Board recognizes that 
the competent evidence includes diagnoses of PTSD.  However, 
the validity of such diagnoses and opinions are dependent on 
the existence of an in-service stressor.  In the instant 
case, as just discussed, the file contains no evidence to 
corroborate the veteran's stressors.  Therefore, the 
diagnoses rendered were, by necessity, predicated solely on 
the veteran's own statements.  As such, they lack probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Moreover, it is noted that, 
even when accepting the veteran's description of his in-
service stressors, a VA examiner in February 1999 found that 
his currently diagnosed PTSD was more likely due to stressful 
events occurring after service.  He added that the described 
in-service stressors did not appear to meet the criteria for 
PTSD.  Specifically, he noted that in the episode of 
artillery fire on the ship, the veteran did not witness any 
visible injury.  Moreover, his witnessing of artillery 
flashes and explosions occurred from a safe vantage point.  
Moreover, while the veteran described seeing wounded soldiers 
in a hospital, these men were far removed from the immediacy 
of the battlefield.  That same VA examiner again emphasized 
in an undated addendum that the causative factors behind the 
veteran's PTSD symptomatology stemmed from situations other 
than his Vietnam-era military experiences.  The examiner 
again expressed his belief that the in-service stressors 
named by the veteran did not appear to meet the criteria for 
establishing a valid PTSD diagnosis.  

Based on the foregoing, the evidence of record fails to 
establish a verified in-service stressor.  As such, any 
competent evidence attributing the veteran's current PTSD to 
service is not probative.  In any event, the competent 
evidence of record attributes the currently diagnosed PTSD to 
stressors occurring in civilian life several years following 
separation from active service.  For these reasons, the claim 
of entitlement to service connection for PTSD must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


